Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 5-7 & 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9 is directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 13 August 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

CLAIMS
1. (Currently Amended) A hair care product comprising:
an oil-in-water emulsion A, wherein emulsion A has a pH-value from greater
than about 7.0 to about 12.0 and comprises:
a1) steartrimonium bromide 
a2) amodimethicone 
an oil-in-water emulsion I, wherein emulsion I has a pH-value from about 4.0 to about
9.0 and comprises:
i1) at least one surfactant I, and
i2) at least one silicone I, and
an oil-in-water emulsion C, wherein emulsion C has a pH-value from about 2.0 to lower
than about 7.0 and comprises:
cl) bentrimonium chloride , wherein the at least one surfactant I a1) and c1), and
a mixture of dimethicone and cyclopentasiloxane the at least one

wherein emulsion A, emulsion I, and emulsion C are non-leave-on emulsions, and
wherein emulsion A, emulsion I, and emulsion C are provided in separate containers.

2-4. (Cancelled).

5. (Currently Amended) The hair care product according to claim 1, wherein
emulsion A comprises:
about 0.1 to about 10.0 wt. % of  steartrimonium bromide, and
about 0.1 to about 20 wt. % of amodimethicone,
based on the total amount of 100 wt. % emulsion A.

6. (Currently Amended) The hair care product according to claim 1, wherein
emulsion C comprises:
about 0.1 to about 10 wt. % of bentrimonium chloride, and
about 0.1 to about 25 wt. % of ) the mixture of dimethicone and cyclopentasiloxane,
based on the total amount of 100 wt. % emulsion C.

7. (Currently Amended) The hair care product according to claim 1, wherein 
or both emulsion A or emulsion C pentaerythrityl tetraethylhexanoate and optionally cetearyl alcohol 

8. (Cancelled)

9. (Currently Amended) A process for hair caring comprising the
following steps in sequence:
step a) applying an oil-in-water emulsion A to 
from greater than about 7.0 to about 12.0 and comprises:
al) steartrimonium bromide 
a2) amodimethicone 
step i) applying an oil-in-water emulsion I to the hair, where emulsion I has a pH-value
from greater than about 4.0 to about 9.0 and comprises:
i1) at least one surfactant I, and
i2) at least one silicone I;
step b) washing the hair;
step c) applying an oil-in-water emulsion C to the hair, wherein emulsion C has a pH value from about 2.0 to lower than about 7.0 and comprises:
c1) behentrimonium chloride, 
c2) a mixture of dimethicone and cyclopentasiloxane the at least one silicone I
a2) and c2) 
step d) washing the hair.

10-17. (Cancelled).

18.	(Currently Amended) The hair care product according to claim 1 
	emulsion A comprises: 
	about 0.1 to about 10.0 wt. % of steartrimonium bromide, and
	about 0.1 to about 20 wt. % of amodimethicone,  
   based on the total amount of 100 wt. % emulsion A; and
emulsion C comprises:
	about 0.1 to about 10 wt. % of bentrimonium chloride, and
	about 0.1 to about 25 wt. % of a mixture of dimethicone and cyclopentasiloxane, 
based on the total amount of 100 wt% emulsion C.

19. (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed compositions and methods are novel and non-obvious over the teachings of the prior art. 
The closest prior art is Uellner (US 2013/0305463). The Examiner’s finding of obviousness was reversed in the Patent Board Decision on 07 December 2020 and for the reasons stated therein it would not have been obvious to modify Uellner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1, 5-7, 9 and 18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/LORI K MATTISON/            Examiner, Art Unit 1619



/DAVID J BLANCHARD/            Supervisory Patent Examiner, Art Unit 1619